(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 HENDERSON v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

No. 11–9307. Argued November 28, 2012—Decided February 20, 2013
A federal court of appeals normally will not correct a legal error made
  in a criminal trial unless the defendant first brought the error to the
  trial court’s attention. United States v. Olano, 507 U.S. 725, 731.
  But Federal Rule of Criminal Procedure 52(b) provides an exception,
  permitting “[a] plain error that affects substantial rights [to] be con-
  sidered even though it was not brought to the [trial] court’s atten-
  tion.”
     Here, the District Court increased the length of petitioner Hender-
  son’s sentence so he could participate in a prison drug rehabilitation
  program. Henderson’s counsel did not object to the sentence, but, on
  appeal, Henderson claimed that the District Court plainly erred in
  increasing his sentence solely for rehabilitative purposes. While the
  appeal was pending, this Court decided in Tapia v. United States,
  563 U.S. ___, ___, that it is error for a court to “impose or lengthen a
  prison sentence to enable an offender to complete a treatment pro-
  gram or otherwise to promote rehabilitation.” While this meant that
  the District Court’s sentence was erroneous, the Fifth Circuit deter-
  mined that Rule 52(b) did not give it authority to correct the error.
  In doing so, it concluded that an error is “plain” under the Rule only
  if it was clear under current law at the time of trial, but that, in this
  case, Circuit law was unsettled until Tapia was decided.
Held: Regardless of whether a legal question was settled or unsettled at
 the time of trial, an error is “plain” within the meaning of Rule 52(b)
 so long as the error was plain at the time of appellate review. Pp. 3–
 13.
    (a) The question of whether an error must be plain at the time it is
 committed or at the time it is reviewed reflects two competing legal
 principles. The principle that a right may be forfeited in a case if it is
2                    HENDERSON v. UNITED STATES

                                    Syllabus

    not timely asserted before a tribunal having jurisdiction to determine
    it favors limiting the assessment of plainness to the time of the er-
    ror’s commission. See Olano, supra, at 731. And the rule that an ap-
    pellate court must apply the law in effect at the time it renders its
    decision favors assessing plainness at the time of review. See Thorpe
    v. Housing Authority of Durham, 393 U.S. 268, 281. Because neither
    principle is absolute, the conflict cannot be decided by looking to one
    rather than the other. The text of Rule 52(b) also leaves open the
    temporal question. And relevant precedent does not directly answer
    the question. In Olano, this Court said that Rule 52(b) authorizes an
    appeals court to correct a forfeited error only if (1) there is an “error,”
    (2) that is “plain,” (3) that “affect[s] substantial rights,” 507 U.S. 732,
    and (4) that “ ‘seriously affect[s] the fairness, integrity or public repu-
    tation of judicial proceedings,’ ” id., at 736. In Johnson v. United
    States, 520 U.S. 461, 468, the Court concluded that, where a trial
    court’s decision was clearly correct under circuit law when made but
    becomes “clearly contrary to the law at the time of appeal[,] it is
    enough that an error be ‘plain’ at the time of appellate consideration.”
    However, neither case addressed what rule should apply where the
    law is unsettled at the time of the error but plain at the time of re-
    view. 507 U. S., at 734, 520 U. S, at 467−468. Pp. 3−6.
       (b) This precedent, when read in light of the underlying back-
    ground principles, leads to the conclusion that Rule 52(b)’s “plain er-
    ror” phrase applies at the time of review. If “plain error” covers trial
    court decisions that were plainly correct when made and those that
    were plainly incorrect when made, it should cover cases in the mid-
    dle―i.e., where the law was neither clearly correct nor incorrect, but
    unsettled, at the time of the trial court’s decision. To hold to the con-
    trary would lead to unjustifiably different treatment of similarly sit-
    uated individuals, for there is no practical reason to treat a defendant
    more harshly simply because his circuit’s law was unclear at the time
    of trial. Even if a “time of error” rule would provide an added incen-
    tive to counsel to call a trial judge’s attention to the matter so the
    judge could quickly consider remedial action, such incentive has lit-
    tle, if any, practical importance since counsel normally has good rea-
    sons for calling a trial court’s attention to potential error, e.g., the ad-
    vantage to counsel and client of having an error speedily corrected.
    In sum, in contrast to a “time of error” rule, a “time of review” inter-
    pretation furthers the basic principle that “an appellate court must
    apply the law in effect at the time it renders its decision,” Thorpe, su-
    pra, at 281; works little, if any, practical harm upon the competing
    administrative principle that insists that counsel call a potential er-
    ror to the trial court’s attention; and is consistent with Rule 52(b)’s
    basic purpose of creating a fairness-based exception to the general
                      Cite as: 568 U. S. ____ (2013)                      3

                                 Syllabus

  requirement that an objection be made at trial to preserve a claim of
  error. Pp. 6−9.
     (c) The Government’s arguments to the contrary are unpersuasive.
  Its claim that appellate courts should consider only errors that coun-
  sel called to the trial court’s attention and errors that the court
  should have independently recognized overlooks the way in which
  Rule 52(b) restricts the appellate court’s authority to correct an error
  to those errors that would, in fact, seriously affect the fairness, integ-
  rity, or public reputation of judicial proceedings. The Government al-
  so fears that the holding here will lead to too many “plain error”
  claims. But, a new rule of law set by an appellate court cannot au-
  tomatically lead that court to consider all contrary determinations by
  trial courts plainly erroneous, given that lower court decisions that
  are questionable but not plainly wrong fall outside the Rule’s scope,
  and given that any error must have affected the defendant’s substan-
  tial rights and affected the fairness, integrity, or public reputation of
  judicial proceedings. Finally, the Government’s textual argument
  that Rule 52(b) is written mostly in the past tense, whatever its mer-
  its, is foreclosed by Johnson. Pp. 10−12.
646 F.3d 223, reversed and remanded.

   BREYER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined.
SCALIA, J., filed a dissenting opinion, in which THOMAS and ALITO, JJ.,
joined.
                        Cite as: 568 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 11–9307
                                   _________________


    ARMARCION D. HENDERSON, PETITIONER v.

               UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                              [February 20, 2013]


  JUSTICE BREYER delivered the opinion of the Court.
  A federal court of appeals normally will not correct a
legal error made in criminal trial court proceedings unless
the defendant first brought the error to the trial court’s
attention. See United States v. Olano, 507 U.S. 725, 731
(1993). But Federal Rule of Criminal Procedure 52(b),
creating an exception to the normal rule, says that “[a]
plain error that affects substantial rights may be consid-
ered even though it was not brought to the [trial] court’s
attention.” (Emphasis added.) The Rule does not say
explicitly, however, as of just what time the error must be
“plain.” Must the lower court ruling be plainly erroneous
as of the time the lower court made the error? Or can an
error still count as “plain” if the erroneous nature of that
ruling is not “plain” until the time of appellate review?
  The case before us concerns a District Court’s decision
on a substantive legal question that was unsettled at the
time the trial court acted, thus foreclosing the possibility
that any error could have been “plain” then. Before the
case was final and at the time of direct appellate review,
however, the question had become settled in the defend-
2              HENDERSON v. UNITED STATES

                     Opinion of the Court

ant’s favor, making the trial court’s error “plain”—but not
until that later time. In our view, as long as the error was
plain as of that later time—the time of appellate review—
the error is “plain” within the meaning of the Rule. And
the Court of Appeals “may . . . conside[r]” the error even
though it was “not brought to the [trial] court’s attention.”
Fed. Rule Crim. Proc. 52(b).
                              I
  In early 2010, Armarcion Henderson, the petitioner,
pleaded guilty in Federal District Court to a charge of
being a felon in possession of a firearm. 646 F.3d 223,
224 (CA5 2011). The District Judge accepted the plea
and, in June 2010, he sentenced Henderson to an above-
Guidelines prison term of 60 months. Ibid. The judge
entered the longer sentence to “try to help” Henderson by
qualifying him for an in-prison drug rehabilitation pro-
gram, a program that would provide “the treatment and
the counse[l]ing that this defendant needs right now.”
App. to Pet. for Cert. 35a, 40a.
  Henderson’s counsel did not object. Indeed, the judge
asked counsel if there was “any reason why that sentence
as stated should not be imposed.” Id., at 41a. And counsel
replied, “Procedurally, no.” Ibid. Subsequently, Hender-
son appealed, claiming, among other things, that the
District Court had “plain[ly]” erred in sentencing him to
an above-Guidelines prison term solely for rehabilitative
purposes. 646 F. 3d, at 224.
  In 2011, after Henderson was sentenced but before
Henderson’s appeal was heard, this Court decided Tapia
v. United States, 564 U. S. ___. There, we held that it is
error for a court to “impose or lengthen a prison sentence
to enable an offender to complete a treatment program or
otherwise to promote rehabilitation.” Id., at ___ (slip op.,
at 15). Given Tapia, Henderson’s sentence was unlawful,
and the District Court’s decision to impose that sentence
                  Cite as: 568 U. S. ____ (2013)             3

                      Opinion of the Court

was erroneous. But, since Henderson’s counsel had not
objected in the trial court, the Court of Appeals could not
correct the error unless Rule 52(b) applied. The Rule,
however, applies only if the error was “plain.” The error
was not plain before Tapia; it was plain after Tapia.
Thus, the Fifth Circuit had to determine the temporal
scope of Rule 52(b)’s words “plain error.”
  The appeals court decided that Rule 52(b) did not give it
the authority to correct the trial court’s error. 646 F. 3d,
at 225. The appellate panel pointed out that, “[b]efore
Tapia, there was a circuit split on whether a District
Court can consider a defendant’s rehabilitative needs to
lengthen a sentence.” Ibid. The panel added that the
Fifth Circuit had “not pronounced on the question” before
Henderson was sentenced. Ibid. Thus, at the time when
the District Court reached its decision, the law in that
Circuit was unsettled. The Court of Appeals concluded
that “Henderson cannot show that the error in his case
was plain, . . . because an error is plain only if it was clear
under current law at the time of trial.” Ibid. (internal
quotation marks omitted).
  The Fifth Circuit denied rehearing en banc by a divided
vote. 665 F.3d 160 (2011) (per curiam) (7 to 10). Hender-
son filed a petition for certiorari. And we granted the
petition to resolve differences among the Circuits. Com-
pare, e.g., United States v. Cordery, 656 F.3d 1103, 1107
(CA10 2011) (time of review), with, e.g., United States v.
Mouling, 557 F.3d 658, 664 (CADC 2009) (time of error).
                              II

                              A

   Is the time for determining “plainness” the time when
the error is committed, or can an error be “plain” if it is
not plain until the time the error is reviewed? The ques-
tion reflects a conflict between two important, here com-
peting, legal principles. On the one hand, “ ‘[n]o procedural
4              HENDERSON v. UNITED STATES

                     Opinion of the Court

principle is more familiar to this Court than that a consti-
tutional right,’ or a right of any other sort, ‘may be for-
feited in criminal as well as civil cases by the failure
to make timely assertion of the right before a tribunal hav-
ing jurisdiction to determine it.’ ” Olano, 507 U. S., at
731 (quoting Yakus v. United States, 321 U.S. 414, 444
(1944)). This principle favors assessing plainness limited
to the time the error was committed.
   On the other hand, “[t]he general rule . . . is that an
appellate court must apply the law in effect at the time it
renders its decision.” Thorpe v. Housing Authority of
Durham, 393 U.S. 268, 281 (1969). See Ziffrin v. United
States, 318 U.S. 73, 78 (1943). Indeed, Chief Justice
Marshall wrote long ago:
       “It is in the general true that the province of an ap-
    pellate court is only to enquire whether a judgment
    when rendered was erroneous or not. But if subse-
    quent to the judgment and before the decision of the
    appellate court, a law intervenes and positively
    changes the rule which governs, the law must be
    obeyed, or its obligation denied. . . . In such a case the
    court must decide according to existing laws, and if it
    be necessary to set aside a judgment, rightful when
    rendered, but which cannot be affirmed but in viola-
    tion of law, the judgment must be set aside.” United
    States v. Schooner Peggy, 1 Cranch 103, 110 (1801).
This principle favors assessing plainness at the time of
review.
  Rule 52(b) itself makes clear that the first principle is
not absolute. Indeed, we have said that a “ ‘rigid and
undeviating judicially declared practice under which
courts of review would invariably and under all circum-
stances decline to consider all questions which had not
previously been specifically urged would be out of har-
mony with . . . the rules of fundamental justice.’ ” Olano,
                  Cite as: 568 U. S. ____ (2013)              5

                      Opinion of the Court

supra, at 732 (quoting Hormel v. Helvering, 312 U.S. 552,
557 (1941); ellipsis in original). But neither is the second
principle absolute. Even where a new rule of law is at
issue, Rule 52(b) does not give a court of appeals authority
to overlook a failure to object unless an error not only
“affect[s] substantial rights” but also “seriously affect[s]
the fairness, integrity or public reputation of judicial
proceedings.” Olano, supra, at 732 (internal quotation
marks omitted; brackets in original). Because the two
principles here point in different directions and neither is
absolute, we cannot decide this conflict simply by looking
to one rather than to the other.
   The text of Rule 52(b) does not resolve the problem. It
does not say that a court of appeals may consider an “error
that was plain”—language that would look to the past.
Rather, it simply says that a court of appeals may consider
“[a] plain error.” And that language leaves the temporal
question open. But see infra, at 12.
   Neither does precedent answer the temporal question—
at least not directly. Olano is clearly relevant. There, we
said that Rule 52(b) authorizes an appeals court to correct
a forfeited error only if (1) there is “an error,” (2) the error
is “ plain,” and (3) the error “affect[s] substantial rights.”
507 U. S., at 732 (internal quotation marks omitted).
Pointing out that Rule 52 “is permissive, not mandatory,”
id., at 735, we added (4) that “the standard that should
guide the exercise of remedial discretion under Rule 52(b)”
is whether “the error ‘seriously affect[s] the fairness, in-
tegrity or public reputation of judicial proceedings,’ ” id.,
at 736 (quoting United States v. Atkinson, 297 U.S. 157,
160 (1936); brackets in original). At the same time, we
said that “[w]e need not consider the special case where
the error was unclear at the time of trial but becomes clear
on appeal because the applicable law has been clarified.”
507 U. S., at 734. That is the case now before us.
   Johnson v. United States, 520 U.S. 461 (1997), is also
6              HENDERSON v. UNITED STATES

                     Opinion of the Court

relevant. We there considered a trial court’s decision that
was clearly correct under Circuit law when made but
which, by the time of review, had become plainly errone-
ous due to an intervening authoritative legal decision. We
concluded that, “where the law at the time of trial was
settled and clearly contrary to the law at the time of ap-
peal[,] it is enough that an error be ‘plain’ at the time of
appellate consideration.” Id., at 468. As in Olano, however,
we declined to decide whether that same rule should
apply where the law is unsettled at the time of error but
plain at the time of review. 520 U. S., at 467–468. As we
have said, this is precisely the case now before us.
                              B
   The text, precedents, and background principles do not
directly dictate a result here. But prior precedent has
helped to shape current law. And that precedent, read in
light of those underlying principles, leads us to interpret
Rule 52(b)’s phrase “plain error” as applying at the time of
review. Given Johnson, a “time of error” interpretation
would prove highly, and unfairly, anomalous.
   Consider the lay of the post-Johnson legal land: No one
doubts that an (un-objected to) error by a trial judge will
ordinarily fall within Rule 52(b)’s word “plain” as long as
the trial court’s decision was plainly incorrect at the time
it was made. E.g., Olano, supra, at 734. That much is
common ground. Johnson then adds that, at least in one
circumstance, an (un-objected to) error by a trial judge will
also fall within Rule 52(b)’s word “plain” even if the judge
was not plainly incorrect at the time it was made. That is
the circumstance where an error is “plain” even if the trial
judge’s decision was plainly correct at the time when it
was made but subsequently becomes incorrect based on a
change in law. 520 U. S., at 468. And, since by definition
the trial judge did not commit plain error at the time of
the ruling, Johnson explicitly rejects applying the words
                  Cite as: 568 U. S. ____ (2013)            7

                      Opinion of the Court

“plain error” as of the time when the trial judge acted.
Instead, Johnson deems it “enough that an error be ‘plain’
at the time of appellate consideration” for that error to fall
within Rule 52(b)’s category of “plain error.” Ibid.
   But if the Rule’s words “plain error” cover both (1) trial
court decisions that were plainly correct at the time when
the judge made the decision and (2) trial court decisions
that were plainly incorrect at the time when the judge
made the decision, then why should they not also cover
(3) cases in the middle—i.e., where the law at the time of
the trial judge’s decision was neither clearly correct nor
incorrect, but unsettled?
   To hold to the contrary would bring about unjustifi-
ably different treatment of similarly situated individuals.
Imagine three virtually identical defendants, each from a
different circuit, each sentenced in January to identical
long prison terms, and each given those long sentences for
the same reason, namely to obtain rehabilitative treat-
ment. Imagine that none of them raises an objection. In
June, the Supreme Court holds this form of sentencing
unlawful. And, in December, each of the three different
circuits considers the claim that the trial judge’s January-
imposed prison term constituted a legal error. Imagine
further that in the first circuit the law in January made
the trial court’s decision clearly lawful as of the time when
the judge made it; in the second circuit, the law in Janu-
ary made the trial court’s decision clearly unlawful as of
the time when the judge made it; and in the third circuit,
the law in January was unsettled.
   To apply Rule 52(b)’s words “plain error” as of the time
of appellate review would treat all three defendants alike.
It would permit all three to go on to argue to the appellate
court that the trial court error affected their “substantial
rights” and “seriously affect[ed] the fairness, integrity or
public reputation of judicial proceedings.” Olano, supra,
at 732 (internal quotation marks omitted). To interpret
8             HENDERSON v. UNITED STATES

                     Opinion of the Court

“plain error” differently, however, would treat these three
virtually identical defendants differently, allowing only
the first two defendants, but not the third defendant, po-
tentially to qualify for Rule 52(b) relief. All three defen-
dants suffered from legal error; all three failed to object;
and all three would benefit from the new legal interpre-
tation. What reason is there to give two of these three
defendants the benefits of a new rule of law, but not the
third? Cf. Schooner Peggy, 1 Cranch, at 110.
   There is no practical ground for making this distinction.
To the contrary, to distinguish and treat more harshly
cases where a circuit’s law was unclear would simply
promote arguments about whether the law of the circuit
initially was unclear (rather than clearly settled one way
or the other). And these arguments are likely to be par-
ticularly difficult to resolve where what is at issue is a
matter of legal degree, not kind. To what extent, for ex-
ample, did a prosecutor’s closing argument go too far down
the road of prejudice? A “time of error” interpretation also
would require courts of appeals to play a kind of temporal
ping-pong, looking at the law that now is to decide whether
“error” exists, looking at the law that then was to decide
whether the error was “plain,” and looking at the circum-
stances that now are to decide whether the defendant has
satisfied Olano’s third and fourth criteria. Thus, the “time
of error” interpretation would make the appellate process
yet more complex and time consuming.
   We recognize, as the Solicitor General points out, that a
“time of error” rule, even if confined to instances in which
the law is uncertain, would in such cases provide an added
incentive to counsel to call the lower court judge’s atten-
tion to the matter at a time when that judge could quickly
take remedial action. And, even if no remedy is offered,
the lower court judge’s analysis may help the court of
appeals to decide the legal question. See Brief for United
States 30–32. See also Mouling, 557 F. 3d, at 664. We
                 Cite as: 568 U. S. ____ (2013)            9

                     Opinion of the Court

disagree with the Solicitor General, however, in that we
also believe that, in the present context, any added incen-
tive has little, if any, practical importance.
   That is because counsel normally has other good reasons
for calling a trial court’s attention to potential error—for
example, it is normally to the advantage of counsel and his
client to get the error speedily corrected. And, even where
that is not so, counsel cannot rely upon the “plain error”
rule to make up for a failure to object at trial. After all,
that rule will help only if (1) the law changes in the de-
fendant’s favor, (2) the change comes after trial but before
the appeal is decided, (3) the error affected the defendant’s
“substantial rights,” and (4) the error “seriously affect[ed]
the fairness, integrity or public reputation of judicial pro-
ceedings.” Olano, 507 U. S., at 732 (internal quotation
marks omitted). If there is a lawyer who would deliberately
forgo objection now because he perceives some slightly
expanded chance to argue for “plain error” later, we sus-
pect that, like the unicorn, he finds his home in the imagi-
nation, not the courtroom.
   The upshot is that a “time of review” interpretation
furthers the basic Schooner Peggy principle that “an appel-
late court must apply the law in effect at the time it ren-
ders its decision.” Thorpe, 393 U. S., at 281. It works
little, if any, practical harm upon the competing adminis-
trative principle that insists that counsel call a potential
error to the trial court’s attention. And, it is consistent
with the basic purpose of Rule 52(b), namely the creation
of a fairness-based exception to the general requirement
that an objection be made at trial. See supra, at 4.
   At the same time, the competing “time of error” rule is
out of step with our precedents, creates unfair and anoma-
lous results, and works practical administrative harm.
Thus, in the direct appeals of cases that are not yet final,
we consider the “time of review” interpretation the better
reading of Rule 52’s words “plain error.”
10             HENDERSON v. UNITED STATES

                     Opinion of the Court

                              III
   The Solicitor General makes several other important
arguments, but they fail to lead us to a different conclu-
sion. First, the Government argues that the purpose of
plain-error review is to ensure “the integrity of the [trial]
proceedings.” Brief for United States 33–34. In turn, the
argument goes, appellate courts should consider only
(1) errors that counsel called to the court’s attention and
(2) errors that the trial court should have known about
regardless, namely those that then were plain. Expanding
on this theme, one Court of Appeals described plain error
as “error that is so clear-cut, so obvious, a competent
district judge should be able to avoid it without benefit of
objection. When the state of the law is unclear at trial and
only becomes clear as a result of later authority, the Dis-
trict Court’s error is perforce not plain; we expect district
judges to be knowledgeable, not clairvoyant.” United
States v. Turman, 122 F.3d 1167, 1170 (CA9 1997) (cita-
tion omitted).
   This approach, however, overlooks the way in which
the plain-error rule—Rule 52(b)—restricts the appellate
court’s authority to correct an error to those errors that
would, in fact, seriously affect the fairness, integrity,
or public reputation of judicial proceedings. Cf. United
States v. Farrell, 672 F.3d 27, 36–37 (CA1 2012) (consid-
ering the issue from this perspective). And the approach
runs headlong into Johnson. The error in Johnson was
not an error that the District Court should have known
about at the time. It was the very opposite: The District
Judge should have known that his ruling (at the time he
made it) was not error; and perhaps not even clairvoyance
could have led him to hold to the contrary. Cf. Khan v.
State Oil Co., 93 F.3d 1358, 1362–1364 (CA7 1996) (regis-
tering disagreement with this Court’s precedent while
following it nonetheless); State Oil Co. v. Khan, 522 U.S.
3, 20–22 (1997) (approving of that approach).
                  Cite as: 568 U. S. ____ (2013)           11

                      Opinion of the Court

  Rather, Johnson makes clear that plain-error review is
not a grading system for trial judges. It has broader pur-
poses, including in part allowing courts of appeals better
to identify those instances in which the application of a
new rule of law to cases on appeal will meet the demands
of fairness and judicial integrity. See Johnson, 520 U. S.,
at 467–468; Olano, 507 U. S., at 732.
  Second, the Government fears that our holding will lead
to too many claims of “plain error.” Brief for United States
26–28. After all, courts of appeals, not just the Supreme
Court, clarify the law through their opinions. When a
court of appeals does so, will not all defendants, including
many who never objected in the court below, insist that
the court of appeals now judge their cases according to the
new rule? And will “plain error” in such cases not then
disappear, leaving only simple “error” in its stead?
  The answer to this claim is that a new rule of law, set
forth by an appellate court, cannot automatically lead
that court to consider all contrary determinations by trial
courts plainly erroneous. Many such new rules, as we
have pointed out, concern matters of degree, not kind.
And a lower court ruling about such matters (say, the
nature of a closing argument), even if now wrong (in light
of the new appellate holding), is not necessarily plainly
wrong. The Rule’s requirement that an error be “plain”
means that lower court decisions that are questionable but
not plainly wrong (at time of trial or at time of appeal) fall
outside the Rule’s scope.
  And there are other reasons for concluding that our
holding will not open any “plain error” floodgates. As we
have said, the Rule itself contains other screening criteria.
The error must have affected the defendant’s substantial
rights and it must have seriously affected the fairness,
integrity, or public reputation of judicial proceedings.
Olano, supra, at 732. When courts apply these latter
criteria, the fact that a defendant did not object, despite
12             HENDERSON v. UNITED STATES

                      Opinion of the Court

unsettled law, may well count against the grant of Rule
52(b) relief. Moreover, the problem here arises only when
there is a new rule of law, when the law was previously
unsettled, and when the District Court reached a decision
contrary to the subsequent rule. These limitations may
well explain the absence of any account before us of “plain
error” inundation in those Circuits that already follow the
interpretation we now adopt. See, e.g., Farrell, supra, at
36–37; Cordery, 656 F. 3d, at 1107; United States v. Gar-
cia, 587 F.3d 509, 519–520 (CA2 2009); United States v.
Ross, 77 F.3d 1525, 1539 (CA7 1996).
   Finally, the Government points out that Rule 52(b)
is written mostly in the past tense. It says that a “plain
error . . . may be considered even though it was not
brought to the court’s attention.” (Emphasis added.) This
use of the past tense, the Government argues, refers to a
“plain error” that was not “brought to the court’s atten-
tion” back then, when the error occurred. And that lin-
guistic fact, in turn, means that the error must have been
plain at that time. Brief for United States 18–22.
   Whatever the merits of this textual argument, however,
Johnson forecloses it. The error at issue in that case was
not even an error, let alone plain, at the time when the
defendant might have “brought [it] to the court’s atten-
tion.” Nonetheless, we found the error to be “plain error.”
We cannot square the Government’s textual argument
with our holding in that case.
                              IV
  For these reasons, we conclude that whether a legal
question was settled or unsettled at the time of trial, “it is
enough that an error be ‘plain’ at the time of appellate
consideration” for “[t]he second part of the [four-part]
Olano test [to be] satisfied.” Johnson, supra, at 468. The
contrary judgment of the Court of Appeals is reversed, and
the case is remanded for further proceedings consistent
                 Cite as: 568 U. S. ____ (2013) 
                 13

                     Opinion of the Court 


with this opinion.
                                                    It is so ordered.
                 Cite as: 568 U. S. ____ (2013)           1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 11–9307
                         _________________


    ARMARCION D. HENDERSON, PETITIONER v.

               UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                     [February 20, 2013]


  JUSTICE SCALIA, with whom JUSTICE THOMAS and
JUSTICE ALITO join, dissenting.
  When the law was unsettled at the time an error was
committed, the error is not “plain” within the meaning of
Federal Rule of Criminal Procedure 52(b). To hold other­
wise disregards the importance of claim preservation and
deprives Rule 52(b)’s plainness limitation of all conceiv-
able purpose.
                              I
   The Court begins its analysis by misconceiving our task.
We are here, it thinks, in order to resolve a supposed
“conflict” between two “competing . . . legal principles,”
ante, at 3—the principle that a legal right may be forfeited
by the failure to assert it in a timely fashion, and the
principle that an appellate court must apply the law in
effect at the time of its judgment. To begin with, there is
no such conflict. Forfeiture rules establish exceptions to
the legal rights that they qualify; like all exceptions they
do not “conflict” with what they modify but rather mark
out its scope. And second, our task in this case is not the
exalted philosophical one of deciding where justice lies. It
is presumed (rightly or not) that Congress has taken that
into consideration in approving the Rules of Criminal
Procedure. Ours, alas, is the more mundane and lawyerly
2              HENDERSON v. UNITED STATES

                     SCALIA, J., dissenting

task of deciding whether the Rules of Criminal Procedure
make the failure of timely objection an exception to the
rule that an appellate court applies the law in effect at the
time of its judgment.
   Having addressed itself to the wrong question, the Court
unsurprisingly gives the wrong answer. The correct an­
swer must be sought in the text of the Federal Rules
of Criminal Procedure, beginning with Rule 51(b), which
provides: “A party may preserve a claim of error by in­
forming the court—when the court ruling or order is made
or sought—of the action the party wishes the court to
take, or the party’s objection to the court’s action and the
grounds for that objection.” (Emphasis added). Surely
this means that a party does not preserve a claim of
error—cannot assert that on appeal, whatever the law on
the point may be—unless he informs the court or objects to
the court’s action when the ruling or order is made or
sought. If it does not mean that, it means nothing.
   We move then to Rule 52(b), which says: “A plain error
that affects substantial rights may be considered even
though it was not brought to the [trial] court’s attention.”
The meaning of that is not difficult to grasp. It is an
exception to Rule 51(b)’s rule of forfeiture—an exception
that applies only to “plain error.” The question before us
is whether plainness means plainness at the time “the
[trial] court ruling or order is made or sought” or plainness
when the case reaches the Court of Appeals.
   The answer to that question seems to me entirely clear.
A rudimentary principle of textual interpretation—so
commonsensical that it scarcely needs citation—is that if
one interpretation of an ambiguous provision causes it to
serve a purpose consistent with the entire text, and the
other interpretation renders it pointless, the former pre­
vails. Limiting review of forfeited errors to those that
were “plain” when the objection should have been made
serves a purpose consistent with Rule 51: It permits re­
                 Cite as: 568 U. S. ____ (2013)            3

                     SCALIA, J., dissenting

viewing courts to correct error where doing so will not
thwart the objective of causing objections to be made when
they can do some good. Objection is not so much needed
when the error ought to be plain to the court and to the
prosecution. And the fault in overlooking such an error is
not solely the defendant’s, but must be shared equally by
the court and the prosecutor. We have affirmed this prin­
ciple, and have affirmed the proposition that plainness is
to be determined at the trial stage, in our prior opinions.
“By its terms, recourse may be had to [Rule 52(b)] only on
appeal from a trial infected with error so ‘plain’ the trial
judge and prosecutor were derelict in countenancing it,
even absent the defendant’s timely assistance in detecting
it.” United States v. Frady, 456 U.S. 152, 163 (1982).
Where error at trial is plain, the rationale for penalizing
forfeiture is at its weakest and the injustice to the defend­
ant correspondingly strong.
   The Court, on the other hand, is unable to provide any
purpose served by a plainness requirement applied when
the case reaches the Court of Appeals. Consider two de-
fendants in the same circuit who fail to object to an
identical error committed by the trial court under unset­
tled law. By happenstance, Defendant A’s appeal is con­
sidered first. The court of appeals recognizes that there
was error, but denies relief because the law was unclear
up to the time of the court of appeals’ opinion. Defendant
B’s appeal is heard later, and he reaps the benefit of the
opinion in Defendant A’s case settling the law in his favor.
What possible purpose is served by distinguishing between
these two appellants? “The negligence in not raising the
error is equivalent regardless of what happens by the time
of appeal.” United States v. Escalante-Reyes, 689 F.3d
415, 429 (CA5 2012) (en banc) (Smith, J., dissenting).
Since a plain-error doctrine of this sort cannot possibly
induce counsel to make contemporaneous objection, it
seemingly has no purpose whatever except to create the
4                 HENDERSON v. UNITED STATES

                          SCALIA, J., dissenting

above described anomaly.
   No, that is not quite true. It does serve the purpose of
enabling today’s opinion to say that the plain-error rule
has been “preserved,” and has not been entirely converted
to a simple-error rule. Of course a simple-error rule—all
trial-court mistakes affecting substantial rights can be
corrected on appeal—would better serve the Court’s mis­
taken understanding that the only purpose of Rule 52(b) is
fairness, ante, at 9,1 combined with its erroneous percep­
tion that all defendants who fail to make a timely objec­
tion to misapplication of the law stand in the same boat,
see ante, at 7. But a simple-error rule would be contrary
to the clear text of Rule 52(b), which tempers Rule 51(b)
with “fairness” only when the error is plain. The Court
must find some application for the plainness requirement,
even if it be one that is utterly pointless. It has done so.
                            II
   The Court contends that evaluating plainness at the
trial-court level “runs headlong into Johnson [v. United
States, 520 U.S. 461 (1997)].” Ante, at 10. The error
——————
   1 The reality, of course, is that the object of Rule 52(b) is fairness to

the extent that is compatible with preservation of the principal objective
of the contemporaneous-objection requirement of Rule 51(b). The Court
suppresses this limitation by paying lip service to Olano’s four-prong
Rule 52(b) analysis while reducing the plain-error requirement which is
part of that analysis to a nullity. It asserts that “the plain-error rule—
Rule 52(b)—restricts the appellate court’s authority to correct an error
to those errors that would, in fact, seriously affect the fairness, integ­
rity, or public reputation of judicial proceedings.” Ante, at 10. That is a
description of prong 4 of the Olano analysis, see United States v. Olano,
507 U.S. 725, 732 (1993), which does not even pertain to the words
“plain error” in Rule 52(b), but rather to the word “may”—to when a
court should exercise its discretion to consider an unobjected-to plain
error. It has nothing whatever to do with plainness. Rule 52(b) clearly
restricts review to those unobjected-to errors that are plain, and the
Court offers no explanation—none—of what purpose that restriction
can possibly serve if plainness is determined at the appellate stage.
                    Cite as: 568 U. S. ____ (2013)                   5

                         SCALIA, J., dissenting

there, it points out, “was not an error that the District
Court should have known about at the time.” Ibid. John-
son would have been decided the same way at whatever
stage the plainness requirement was evaluated, since the
Court found that the error did “not meet the final re­
quirement of Olano,” that “the forfeited error ‘seriously
affect[s] the fairness, integrity or public reputation of
judicial proceedings.’ ” 520 U. S., at 469.2 I accept, how­
ever, that the Court said in Johnson, and will presumably
hold in future cases, that in the situation presented by
that case, plainness at the time of appeal will suffice.
That was a situation in which the law was settled against
the defendant at trial but became plain in his favor by the
time of appeal. As to that narrow class of cases, a time-of­
appeal rule promotes both the fairness and efficiency
concerns of Rule 51(b). When the law is settled against a
defendant at trial he is not remiss for failing to bring his
claim of error to the court’s attention. It would be futile.
An objection would therefore disserve efficiency, and a
time-of-trial rule “would result in counsel’s inevitably
making a long and virtually useless laundry list of objec­
tions to rulings that were plainly supported by existing
precedent.” Id., at 468. In that unique context, a time-of­
appeal approach actually “furthers the substantial inter­
est in the orderly administration of justice that underlies
the contemporaneous objection rule.” United States v.
David, 83 F.3d 638, 644 (CA4 1996).
   The Court wrote in Johnson a circumspect opinion that
took pains to exclude from the time-of-appeal method it
articulated the case before us now. After agreeing with
the petitioner that in the situation before the Court a
time-of-trial rule would impede rather than assist fairness
——————
  2 That is why I was able to join the judgment in Johnson, even though

I did not join the portion of the opinion addressing the stage at which
plainness was to be evaluated. See 520 U. S., at 462.
6             HENDERSON v. UNITED STATES

                     SCALIA, J., dissenting

and efficiency, the opinion said that “in a case such as
this—where the law at the time of trial was settled and
clearly contrary to the law at the time of appeal—it is
enough that an error be ‘plain’ at the time of appellate
consideration.” 520 U. S., at 468. The limitation of the
Court’s opinion is clear. The concerns that justified evalu­
ating plainness at the time of appeal in Johnson cut
against such a rule here, where the law was not clear but
uncertain at the time of trial. In the difficult and often
hectic process of conducting a trial, a judge depends on the
parties—“officers of the court”—to flag less-than-obvious
issues that might otherwise escape his notice. A prompt
claim of error in those circumstances is not futile but
eminently useful.
   The Court hypothesizes three defendants failing to
object at trial to a ruling that later (before the case
reaches the court of appeals) is shown by a Supreme Court
opinion to have been error: one tried in a circuit whose law
at the time clearly accorded with the Supreme Court’s
holding, one tried in a circuit whose law clearly contra­
dicted that holding, and one tried in a circuit whose law on
the point was uncertain. Ante, at 7. These defendants,
the Court asserts, are “similarly situated,” and the plain­
error-at-time-of-appeal rule appropriately treats them
alike. But they are not “similarly situated” insofar as the
purposes of Rules 51(b) and 52(b) are concerned, and
treating them alike frustrates those purposes. Where the
circuit law clearly accorded with the Supreme Court’s
later opinion, the trial court should have known that law,
and hence the raising of the point by counsel should not
have been needed; this is the classic case for plain-error
reversal on appeal. Where the circuit law clearly contra­
dicted the later Supreme Court opinion, again the trial
court should have known that law, and counsel’s raising
the point would be futile and wasteful rather than sparing
of judicial resources; this is the classic case for Johnson
                  Cite as: 568 U. S. ____ (2013)            7

                      SCALIA, J., dissenting

reversal on appeal. Where the circuit law was unsettled,
the trial court was most in need of counsel’s assistance,
and the failure to provide it has no excuse; this is the clas-
sic case for normal application of the contemporaneous­
objection requirement of Rule 51(b). To be sure, these
litigants are alike in that all three “suffered from legal
error,” ante, at 8; and if the sole, unqualified objective of
appellate review were to correct trial-court error that
would suffice to entitle them to equal treatment. Until
today, however, the objective of correcting trial-court error
has been qualified by the objective of inducing counsel to
bring forward claims of error when they can be remedied
without overturning a verdict and setting the convicted
criminal defendant free. To overlook counsel’s failure to
object, spend judicial resources to conduct plain-error
review, and set aside a criminal conviction where retrial
may be difficult if not impossible, is exactly the “ ‘extrava­
gant protection’ ” that this Court has up until now disa­
vowed. United States v. Young, 470 U.S. 1, 16 (1985)
(quoting Henderson v. Kibbe, 431 U.S. 145, 154, n. 12
(1977), in turn quoting Namet v. United States, 373 U.S.
179, 190 (1963)).
                             III
   The Court sees no harm in its evisceration of the
contemporaneous-objection rule, disbelieving that a lawyer
would “deliberately forgo objection now because he per­
ceives some slightly expanded chance to argue for ‘plain
error’ later,” ante, at 9. It is hard to say whether this
conclusion springs from a touching faith in the good
sportsmanship of criminal defense counsel or an unkind
disparagement of their intelligence. Where a criminal
case always has been, or has at trial been shown to be, a
sure loser with the jury, it makes entire sense to stand
silent while the court makes a mistake that may be the
basis for undoing the conviction.       The happy-happy
8             HENDERSON v. UNITED STATES

                     SCALIA, J., dissenting

thought that counsel will not “deliberately forgo objection”
is not a delusion that this Court has hitherto indulged,
worrying as it has (in an opinion joined by the author of
today’s opinion) about counsel’s “ ‘sandbagging the court’ ”
by “remaining silent about his objection and belatedly
raising the error only if the case does not conclude in his
favor.” Puckett v. United States, 556 U.S. 129, 134 (2009).
In any event, sandbagging is not the only evil to be feared.
What is to be feared even more is a lessening of counsel’s
diligent efforts to identify uncertain points of law and
bring them (or rather the defendant’s version of them) to
the court’s attention, so that error will never occur. It is
remarkably naïve to disbelieve the proposition that lessen­
ing the costs of noncompliance with Rule 51(b) diminishes
the incentives to be diligent in objecting. See Meltzer,
State Court Forfeitures of Federal Rights, 99 Harv. L.
Rev. 1128, 1135 (1986). Meant to apply only in “ex­
ceptional circumstances,” United States v. Atkinson, 297
U.S. 157, 160 (1936), Rule 52(b) today has been trans­
formed into an end-run around the consequences of claim
forfeiture.
   The Court’s final argument, that a time-of-error rule
would “wor[k] practical administrative harm,” ante, at 9,
is even more peculiar than the rest of its opinion. What­
ever administrative ease may flow from a time-of-appeal
rule (and more on that in a moment) it is outweighed
by “lower[ing] the bar for plain-error review, which will
undoubtedly result in more remands and new trials.”
Escalante-Reyes, 689 F. 3d, at 431 (Smith, J., dissenting).
The Court’s Pollyannaish rejoinder is that few reversals
will occur anyway because a defendant must still show
that the error affected his substantial rights (Olano prong
3) and seriously affected the fairness of judicial proceed­
ings (Olano prong 4), ante, at 11–12. I doubt that. Many
hitherto forfeited claims may incorrectly be found to meet
those vague requirements. And all claims—whether found
                  Cite as: 568 U. S. ____ (2013)            9

                      SCALIA, J., dissenting

to meet them or not—will have to be evaluated under
those vague standards, requiring intensive consideration
and producing a judgment whose correctness is often
difficult to assess.
   As for the Court’s belief that it is difficult to assess
whether error was plain at the time of trial: it is really not
that hard. Appellate courts regularly conduct that type
of inquiry in other areas of law. For example, in the con­
text of federal habeas corpus review under 28 U.S. C.
§2254(d)(1) relief may not be granted to a state prisoner
based on a legal error unless that error was contrary to or
an unreasonable application of clearly established federal
law as of “ ‘the time the state court render[ed] its deci­
sion,’ ” Cullen v. Pinholster, 563 U.S. ___, ___ (2011) (slip
op., at 10). Similarly, we determine whether public offi­
cials have immunity based on what law was clearly estab­
lished at the time of their acts. See Harlow v. Fitzgerald,
457 U.S. 800, 818–819 (1982). The Court offers us no
reason to believe the inquiry would be any more difficult
in this context.
   In any event, a time-of-appeal rule for assessing plain­
ness does not eliminate the need to assess plainness. And
contrary to the Court’s belief, that need will not arise only
“when there is a new rule of law, when the law was previ­
ously unsettled, and when the District Court reached a
decision contrary to the subsequent rule.” Ante, at 12
(emphasis added). That easy situation, which exists in the
present case, may well be the exception rather than the
rule for claims that failure to object to plain error should
be excused. For a trial-court error is plain not only when
it becomes so in retrospect, after the law has subsequently
been clarified; but also when the court disregards the pre-
existing “ ‘clarity of a statutory provision or court rule.’ ”
United States v. Perry, 479 F.3d 885, 893, n. 8 (CADC
2007). This Court recognized as much in United States v.
Olano, 507 U.S. 725 (1993), where the Government “es­
10            HENDERSON v. UNITED STATES

                     SCALIA, J., dissenting

sentially concede[d],” and this Court accepted, that the
District Court’s interpretation of Federal Rule of Criminal
Procedure 24(c) was plainly erroneous, even though the
appellate court had yet to say so, because the text of the
rule was so clear. Id., at 737. For that and other reasons,
the question whether the law was “unsettled” will often
not admit of an easy answer, and our Courts of Appeals
will have to resolve lots of claims that it was not. The
practical difficulties the Court professes to avoid will not
be avoided.
                        *    *    *
  Today’s opinion converts the “plain error” limitation of
Rule 52(b), a limitation designed to induce trial objections
that will assist the court, into a limitation designed to
serve no conceivable purpose at all. Fair trial will suffer
from the ensuing disregard of the now unenforceable
contemporaneous-objection rule. I respectfully dissent.